Opinion issued January 26, 2012.

 
 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00909-CR
____________
 
j. l. menefee, ii,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 208th District Court 
Harris County, Texas
Trial Court Cause No. 1244878
 
 

MEMORANDUM
OPINION




               Appellant,
J. L. Menefee, II, attempts to appeal his May 13,
2011 conviction for the offense of theft.  Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on or before June 13, 2011.  See
Tex. R. App. P. 26.2(a).  Appellant filed his notice of appeal on July
21, 2011, which is 38 days beyond the deadline to file his notice of appeal. 
               A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal.  See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996); see also Slaton, 981
S.W.2d at 210.
Because the notice of appeal in this case was untimely, we have no basis
for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R.
App. P. 25.2(d), 42.3(a), 43.2(f).  We dismiss all pending motions as
moot.
PER CURIAM
Panel consists of Justices Jennings,
Sharp, and Brown. 
Do not publish.   Tex. R. App. P. 47.2(b).